Case 1:19-cv-01978-CFC-SRF Document 44 Filed 09/30/20 Page 1 of 2 PageID #: 1138




                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF DELAWARE

 HELIOS STREAMING, LLC, and                     )
 IDEAHUB, INC.,                                 )
                                                )
                Plaintiffs,                     )
                                                )
    v.                                          ) C.A. No. 19-1978-CFC-SRF
                                                )
 SHOWTIME DIGITAL INC., and                     )
 SHOWTIME NETWORKS INC.,                        )
                                                )
                Defendants.                     )


                                   NOTICE OF SERVICE

         PLEASE TAKE NOTICE that on September 30, 2020, the following document was

 served on the persons listed below in the manner indicated:

         1. Showtime’s Responses and Objections to Plaintiffs’ Second Set of Common
            Requests for Production (Nos. 54-69)

         BY EMAIL
         Timothy Devlin
         Veronica M. Schad
         DEVLIN LAW FIRM, LLC
         1526 Gilpin Avenue
         Wilmington, DE 19806
         (302) 449-9010
         tdevlin@devlinlawfirm.com
         vschad@devlinlawfirm.com
Case 1:19-cv-01978-CFC-SRF Document 44 Filed 09/30/20 Page 2 of 2 PageID #: 1139




                                           /s/ John W. Shaw
                                           John W. Shaw (No. 3362)
                                           Karen E. Keller (No. 4489)
                                           David M. Fry (No. 5486)
                                           SHAW KELLER LLP
                                           I.M. Pei Building
                                           1105 North Market Street, 12th Floor
 OF COUNSEL:                               Wilmington, DE 19801
 Edward R. Reines                          (302) 298-0700
 WEIL, GOTSHAL & MANGES LLP                jshaw@shawkeller.com
 201 Redwood Shores Parkway                kkeller@shawkeller.com
 Redwood Shores, CA 94065-1175             dfry@shawkeller.com
 (650) 802-3000                            Attorneys for Defendants
 William Sutton Ansley
 WEIL, GOTSHAL & MANGES LLP
 2001 M Street NW, Suite 600
 Washington, DC 20036
 (202) 682-7018

 Rene Mai
 WEIL, GOTSHAL & MANGES LLP
 700 Louisiana, Suite 1700
 Houston, TX 77002
 (713) 546-5252

 Dated: September 30, 2020




                                       2
